                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

KEITH A. ACKLEY                                             CIVIL ACTION NO. 2:15-1188

VERSUS                                                      JUDGE ROBERT G. JAMES

HONEYWELL INTERNATIONAL INC.                                MAGISTRATE JUDGE KAY


                                  RULING ON OBJECTIONS

          Before the Court are cross-motions for summary judgment filed by Plaintiff Keith Ackley

(“Ackley”) and Defendant Honeywell International Inc. (“Honeywell”). 1 The Magistrate Judge

has issued a Report and Recommendation wherein she recommends each motion be granted in part

and denied in part. 2 Specifically, the Magistrate Judge recommends: (1) Ackley’s claim for breach

of an oral option contract should be dismissed for failure to meet statutory requirements; (2)

Ackley’s claim for breach of the written Option Agreement should be dismissed because Ackley

failed to exercise the option within the time stipulated in that contract; (3) Ackley’s claim for

detrimental reliance should be dismissed, because it was unreasonable for Ackley to believe he

could wait eleven years to exercise the option and Honeywell neither represented nor induced

Ackley to believe the expiration term was eleven years; and (4) Honeywell’s counterclaim for

breach of the parties’ Separation Agreement should be dismissed based upon the law-of-the-case

doctrine. For the reasons provided in the Report and Recommendation, as supplemented herein,

the Court adopts the recommendation of the Magistrate Judge over the objection of the Parties.




1
    Doc. Nos. 66, 72.
2
    Doc. 88.


                                                 1
           Ackley was hired by Honeywell as an account manager in 1993. In July 2001, Ackley

called his supervisor, Guy Grumbles, to express his dissatisfaction with his employment and

advised Grumbles he was considering looking elsewhere for work. Ackley alleges shortly

thereafter, Grumbles offered him 1,000 shares of Honeywell stock options in exchange for his

continued employment. Ackley accepted Grumbles offer and agreed to continue his employment

with Honeywell. Ackley contends he never received any written documentation setting forth the

terms of the option agreement and was never notified the options had to be exercised by July 15,

2011. 3 According to Ackley, the only documentation he ever received regarding the stock options

were his periodic statements for his 401(k) portfolio with Honeywell, which, until some unknown

time before March or April of 2012, reflected he had 1000 shares of outstanding and exercisable

Honeywell stock available.

           On April 29, 2009, Honeywell terminated Ackley as part of a reduction in force. Shortly

thereafter Ackley was provided with a proposed severance package, memorialized in a document

entitled “Separation Agreement.” Ackley signed the Separation Agreement on June 10, 2009, and

in exchange for severance pay, he agreed to release Honeywell from claims arising out of his

employment and termination. Of significance, the Separation Agreement incorporated an attached

an exhibit which expressly provided that any stock options had to be exercised within “the lesser

of (i) three years from your Termination of Employment Date, or (ii) the full remaining option

term.” 4 In March or April of 2012, Ackley made his first inquiries to Honeywell about exercising



3
 Honeywell submitted evidence indicating the Option Agreement was likely distributed to Ackley in July
2001, but for purposes of the pending motions only, Honeywell does not dispute Ackley’s claim that he
never received the Option Agreement. However, Honeywell has submitted evidence that from 2001
forward, Ackley had online access to all material terms of governing the option agreement, including the
expiration date, and that this information was additionally available to Ackley by a telephone inquiry.
4
    Doc. 66, att. 12 at 54.

                                                   2
the stock options.5 On April 9, 2012, Ackley was advised that the stock options had expired on

July 15, 2011.

                                         Ackley’s Objections

          Ackley contends pursuant to his conversation with Grumbles, “Ackley and Honeywell

agreed to a grant of 1,000 stock options to Ackley in return for Ackley agreeing to remain in

Honeywell’s employ.” 6 Apparently recognizing this oral agreement could not create a binding

option contract under applicable law, Ackley insists by his Objections that he is not relying upon

the verbal agreement with Grumbles as a conveyance of the stock options to him. 7 Rather, Ackley

asserts the agreement with Grumbles “is what caused Honeywell to enter into the binding written

Option Agreement which conveyed the stock options to Ackley.” 8 Ackley argues “his effort to

exercise his options should be treated as timely by Honeywell because it was Honeywell’s failure

to provide information to Ackley informing him of the option’s expiration date is [sic] what caused

his efforts to exercise the options to be made after July 15, 2011.” 9 In other words, Ackley asks

this Court to enforce all aspects of the “binding written Option Agreement” except the term setting

forth the deadline for exercise of the option. If the Court finds the option term set forth in the

Option Agreement is not enforceable, then Honeywell’s refusal to allow Ackley’s 2012 attempt to

exercise the options constitutes a breach of the Option Agreement. For the reasons provided herein,




5
  When asked what prompted him to exercise the options in March or April of 2012, Ackley testified he
realized his Honeywell 401(k) statements had not reflected the outstanding stock options in some time and
he “just wanted to check on it.” Doc. 66-3 at 32.
6
    Doc. No. 72-2 at 14.
7
    Doc. No. 91-1 at 7.
8
    Id.
9
    Doc. No. 72-2 at 14.

                                                   3
as well as those previously set forth in the Report and Recommendation, the Court agrees with the

Magistrate Judge that Ackley’s position is untenable.

           Ackley first objects to the Magistrate Judge’s statement in the Background section of the

Report and Recommendation that Honeywell disputes Ackley’s assertion that he did not receive

the Option Agreement. Ackley directs the Court to footnote 23, page 6, of Honeywell’s

Memorandum in Support of Summary Judgment which states, “Honeywell does not dispute

Ackley’s claim that he never received the Option Agreement for purposes of this Motion.”10 As

both the Magistrate Judge and the undersigned have presumed for purposes of analyzing these

motions that Honeywell did not provide Ackley with a written copy of the Option Agreement, this

objection has no bearing on the outcome of the Court’s decision. 11

           Ackley objects to the Magistrate Judge’s decision to limit her analysis of Honeywell’s

arguments to those presented in Honeywell’s briefing, to the exclusion of defenses asserted by

Honeywell elsewhere in the record. 12 Ackley contends had the Magistrate Judge considered these

other defenses, the evidence would have established that Honeywell would have denied any

request to exercise the stock options, even a timely one. The Court finds no error here. The

Magistrate Judge addressed Honeywell’s narrow grounds for summary judgment – that Ackley’s



10
     Doc. 66-1, p. 11.
11
  Ackley similarly objects to the Magistrate Judge’s statement in the Background section of the Report and
Recommendation that the Option Grant “pointed Ackley to investment firm Salomon Smith Barney for
information on his stock options,” because Ackley did not receive the Option Grant. Doc. No. 91-1 at 2
(citing Doc. No. 88 at 2). For analytical purposes, the Magistrate Judge and this Court have presumed
Honeywell did not provide Ackley with the Option Grant or Option Agreement. Accordingly, this objection
has no bearing on the ultimate Ruling.
12
   More specifically, Ackley asserts it was error for the Magistrate Judge to exclude from her analysis
Honeywell’s position – not argued in the motion but found elsewhere in the record – that Honeywell had
never issued the stock options to Ackley because he was ineligible to participate in the stock option plan,
and that Ackley forfeited his stock options when he signed the Separation Agreement. Doc. No. 91-1 at 2-
3.

                                                    4
breach of contract claim failed due to expiration of the term – and her findings disposed of

Ackley’s claims. The Court finds no error here. See e.g. U.S. v. Houston Pipeline Co., 37 F.3d 224,

227 (5th Cir. 1994) (a district court is permitted to grant summary judgment “on the basis of any

facts shown by competent evidence in the record”).

           Ackley objects to the Magistrate Judge’s statement that “the breach of contract claim fails

as to the Option Agreement because Ackley does not identify any term of any agreement breached

by Honeywell.” 13 Ackley argues Honeywell breached the Option Agreement when it refused to

allow Ackley to exercise the stock options in 2012. As noted by Honeywell, paragraph 3 of the

Option Agreement expressly states that the option must be exercised prior to July 15, 2011.

Definitionally, an option contract requires a party “to accept an offer to sell, or to buy, a thing

within a stipulated time.” La. Civ. Code art. 2620. An option for an indefinite period is void.

Crawford v. Deshotels, 359 So.2d 118, 122 (La. 1978). In order to invoke a sale under an option

to buy, the acceptance must be “in accordance with the terms and conditions of the proposal, . . .

and formally exercised and tendered to the proposer prior to the expiration date of the stipulated

term.” Rushing v. Glover, 91 So.3d 1169, 1172 (La.App. 2 Cir. 2012) (emphasis added). Because

Ackley did not exercise the option in accordance with the terms of the Option Agreement – i.e.,

he did not exercise the option prior to the expiration of the option deadline – any obligation owed

by Honeywell was extinguished as of July 15, 2011 due to Ackley’s failure to perform in

accordance with the terms of the agreement. See e.g. La. Civ. Code art. 1773; Baro Controls, Inc.

v. Prejean, 634 So.2d 46, 48 (La.App. 1 Cir. 1994).

           Ackley objects to the following statement of the Magistrate Judge:

           Courts considering detrimental reliance claims under Article 1967 have held that it
           may not be used to trump statutory contract requirements. . . Here, as shown above,

13
     Doc. 91-1 at 3 (quoting Doc. 88 at 8).


                                                    5
           Grumbles’ representations did not meet form requirements under Delaware law
           because it was not in writing or under Louisiana law because no term was specified.
           Accordingly, Ackley cannot claim detrimental reliance on the existence of stock
           options based on his conversation with Grumbles. 14

           Ackley’s objection reads as follows:

                   The Court erred by finding that Ackley cannot claim detrimental reliance
           on the existence of stock options because his conversation with Grumbles did not
           include a set term as required by Louisiana law or because under Delaware law the
           promise is not in writing. Here again, the Court erred when it concluded that the
           verbal agreement between Grumbles and Ackley was the contract that conveyed
           the stock options to Ackley. The Ackley/Grumbles agreement is what caused
           Honeywell to include Ackley as one of more than 5,000 employees to be granted
           options. It (the verbal agreement) is what caused Honeywell to enter into the
           binding written Option Agreement which conveyed the stock options to Ackley.
           The terms of the Option Agreement complied with all Delaware and Louisiana law
           requirements. As well the terms of the Option Agreement provided Ackley the right
           to exercise the options. 15

           The Court agrees with the Magistrate Judge that this position is untenable. Again, Ackley

is asking this Court to enforce all terms of the written Option Agreement, save the term providing

the deadline by which the option had to be exercised. While Ackley never states what belief he

held as to the expiration of the option, Ackley insists he is not arguing the option was for a

perpetual term. 16 Thus, it appears Ackley contends that due to Honeywell’s failure to provide him

with the written Option Agreement, by virtue of the Separation Agreement he had three years from

his termination to exercise the option. This argument is unpersuasive because it does not comport

with the terms of the Separation Agreement. Again, the Separation Agreement states “you will

have the lesser of (i) three years from your Termination of Employment Date, or (ii) the full




14
     Doc. No. 88 at 10-11.
15
     Doc. No. 91-1 at 7.
16
     Again, an option for an indefinite or perpetual period is void. Crawford, 359 So.2d at 122.


                                                       6
remaining option term to exercise any vested . . . options.” 17 Even assuming Ackley never received

a copy of the written Option Agreement, for the reasons set forth in the Report and

Recommendation, the Court finds it was unreasonable for Ackley to make no attempt to discover

the expiration of the option term after he reviewed and signed the Separation Agreement.

          The Court would additionally note “the existence of a promise is a necessary element of a

detrimental-reliance claim,” and for such purposes a “promise” is defined as “an assurance to do

or not do something in the future.” Koerner v. CMR Constr. & Roofing, L.L.C., 910 F.3d 221, 232

(5th Cir. 2018). In this matter, neither Grumbles nor anyone else at Honeywell made any oral

promise to Ackley whatsoever as to the term of the Option Agreement, and therefore his claim of

detrimental reliance cannot be based upon Grumble’s statements. Likewise, any failure of

Honeywell to provide Ackley with a copy of the written Option Agreement does not constitute a

promise and therefore cannot support a claim of detrimental reliance. Further “a party having the

means readily and conveniently available to determine the true facts, but who fails to do so, cannot

claim detrimental reliance.” Acurio v. Cage, 257 So.3d 824, 834 (La.App. 2 Cir. 2018)(citing

Luther v. IOM Co., LLC, 130 So. 3d 817 (La. 2013)). For the reasons set forth in the Report and

Recommendation, Ackley had “the means readily and conveniently available” to determine the

expiration of the Option Agreement. The Court finds no error in the Magistrate Judge’s

recommendation.

                                        Honeywell’s Objections

          Honeywell objects to the Magistrate Judge’s recommendation that Honeywell’s claim for

breach of the Separation Agreement be dismissed. The Magistrate Judge determined the law-of-

the-case doctrine gave preclusive effect to the Court’s August 2015 Ruling denying Honeywell’s



17
     Doc. No. 66-12 at 54 (emphasis added).

                                                  7
Motion to Dismiss Ackley’s suit on the basis that Ackley released all claims against Honeywell

by virtue of the Separation Agreement. 18 Honeywell argues that the law-of-the-case doctrine is

inapplicable, because after the Court’s August 2015 Ruling, Ackley amended his complaint and

“added a claim that Honeywell failed to notify him of the options’ expiration date.” 19 According

to Honeywell, the amended complaint makes clear that “these claims fell within the release

provisions of the Separation Agreement, not the carve-out for post-release acts or omissions

underlying the earlier ruling.” 20

          Ackley responds that Honeywell has misconstrued the amendment. According to Ackley,

the language Honeywell relies upon does not add a new claim for relief, but instead merely adds a

new allegation of fact. According to Ackley, both the original and amended complaint seek relief

on the basis of Honeywell’s refusal to allow Ackley to exercise his stock options in 2012, and the

purpose of the amendment was to allege that the reason Ackley was late in attempting to exercise

the stock options was because the Option Agreement was not provided to him.



18
  In the August 2015 Ruling, the Court noted the Separation Agreement states it “does not apply to claims
arising out of any act or omission occurring after the date you sign this Agreement and Release,” and then
determined Ackley’s claims relating to the stock options did not arise until “he attempted to exercise the
stock option and was prevented from doing so by Honeywell.” Ackley v. Honeywell Intern., Inc., 2015 WL
4911852, *2 (W.D.La. Aug. 17, 2015). The Court continued:

          There was nothing actionable at the time of termination, so there was no release at that
          time. Furthermore, if the provision were interpreted to broadly bar claims arising from the
          inability to exercise stock options after termination, then the Plan provision allowing
          exercise of stock options up to three years after termination would be largely meaningless.

Id.
19
     Doc. No. 92 at 4.
20
  Id. The language of the Amended Complaint upon which Honeywell relies reads as follows: “When
Defendant issued the stock options to Plaintiff in July 2001, it failed to notify Plaintiff of the stock option
expiration date and it failed to notify Plaintiff how he could go about exercising the option.” Doc. No. 64
at 2.


                                                      8
          The Court agrees the language in dispute is an allegation of fact and does not assert a new

claim for relief. In the Report and Recommendation, the Magistrate Judge noted that Ackley had

not attempted to exercise his stock options at the time he signed the Separation Agreement in 2009,

and the stock options did not expire until 2011. The Separation Agreement “does not apply to

claims arising out of any act or omission occurring after the date you sign this Agreement and

Release.” 21 Accordingly, even if the August 2015 Ruling is not the law of the case, the Court

agrees with the Magistrate Judge’s recommendation that Honeywell’s claim for breach of the

Separation Agreement should be dismissed, as Ackley had until July 15, 2011, as recognized in

the Separation Agreement, to exercise the options. Accordingly, Ackley’s claim was not waived

pursuant to the Separation Agreement.

          For the reasons set forth in the Report and Recommendation and this Ruling, the motions

for summary judgment [Doc. Nos. 66, 72] are each GRANTED IN PART and DENIED IN

PART, and all claims asserted by the Parties herein are DISMISSED WITH PREJUDICE.

          THUS DONE AND SIGNED on this 3rd day of April, 2019.




21
     Doc. No. 66-12 at 3.

                                                   9
